Case 2:21-cv-02071-MCA-LDW Document 1-1 Filed 02/08/21 Page 1 of 20 PagelD: 12

EXHIBIT “A”

 

 
Case 2:2hyRM GRR ZbME ATH RUbORASURENbIN bg lab OYAARD: RaweseserRnvelD: 13

Joseph T. Delgado, Esq.

LD. No.: 030251982

GARCES, GRABLER & LEBROCQ, P.C.
415 Watchung Avenus

Plainfield, New Jersey 07060

(908) 769-3366

Attorneys for Plaintiff

Our File No.: 293473 nonce
REYES BRITO RODRIGUEZ, SUPERIOR COURT OF NEW JERSEY
administrator ad prosequendum and general | LAW DIVISION: UNION COUNTY
administrator of the estate of ONDINA DOCKET NO:

CASTRO DE LA CRUZ, and Individually,
REYES BRITO RODRIGUEZ, CIVIL ACTION
administrator ad prosequendum and general
administrator of the estate of MAYELIN
BRITO CASTRO, VICMARI EILLEN COMP
ANDUJAR BRITO, a minor by her LAINT
guardian ad litem MARIA BRITO AND JURY DEMAND
CASTRO, VICMAR TRINITY ANDUJAR
BRITO, a minor by her guardian ad litem
MARIA BRITO CASTRO, MICKEYLA
YEUDELINA BRITO, a minor by her
guardian ad litem MARIA BRITO
CASTRO, JEREMY WILMER ARNAUD,
aminor by his guardian ad litem REYES
BRITO RODRIGUEZ, MARIA BRITO
CASTRO, individually, and REYES
BRITO RODRIGUEZ, individually,

 

Plaintiffs,
vs,

RICHARD D. SAWICKI, PATRICIA
SAWICKL DANIEL T. SAWICKI,
JOSEPH F. CASEY, MICHELE L, COLE,
BAILLIE SCHWAB, 7-ELEVEN, INC.,,
A.B.C, COMPANIES (1-100) (fictitious
entities), and JOHN DOES (1-100)
(fictitious names),

 

Defendants.

 

 

 

 

 
Case 2:2 RY QRRASME Tb RU oRPS BEES Plu Ipgialechoaihaeib: Raamz09bsreRagelD: 14

Plaintiffs, REYES BRITO RODRIGUEZ, administrator ad prosequendum and general
administrator of the estate of ONDINA CASTRO DE LA CRUZ, and Individually; REYES BRITO
RODRIGUEZ, administrator ad prosequendum and general administrator of the estate of MAYELIN
BRITO CASTRO; VICMARI EILLEN ANDUJAR BRITO, a minor by her guardian ad litem
MARIA BRITO CASTRO; VICMAR TRINITY ANDUJAR BRITO, a minor by her guardian ad
litem, MARIA BRITO CASTRO; MICKEYLA YEUDELINA BRITO, aminor by her guardian ad
litem, MARIA BRITO CASTRO; JEREMY WILMER ARNAUD, aminor by his guardian ad litem,
REYES BRITO RODRIGUEZ; MARIA BRITO CASTRO, individually, and REYES BRITO
RODRIGUEZ, individually, by way of Complaint against Defendants, hereby states:

FIRST COUNT
1. At all times relevant hereto, Plaintiff, REYES BRITO RODRIGUEZ, resided at 1487

Campbell Street, in the City of Rahway, County of Union, and State of New Jersey.

2. At ail times relevant hereto, Decedent, ONDINA CASTRO DE LA CRUZ, resided at 113

Brighton Avenue, in the City of Perth Amboy, County of Middlesex, and State of New

Jersey.

3. Atall times relevant hereto, Plaintiff, REYES BRITO RODRIGUEZ, was the legal husband
of decedent, ONDINA CASTRO DE LA CRUZ, and has been appointed the Administrator

Ad Prosequendum of the Estate of ONDINA CASTRO DE LA CRUZ, his wife.

4, At all times relevant hereto, Decedent, MAYELIN BRITO CASTRO, resided at 113

Brighton Avenue, in the City of Perth Amboy, County of Middlesex, and State of New

 
Case 2:2 yay O2OTseMG Tb AM oR SURED bil tpg SlLOHORD: RawmdoabefeRpaelD: 15

Jersey.

5, At all times relevant hereto, Plaintiff, REYES BRITO RODRIGUEZ, was the natural father
of decedent, MAYELIN BRITO CASTRO, and has been appointed the Administrator Ad
Prosequendum of the Estate of MAYELIN BRITO CASTRO, his daughter.

6. At all times relevant hereto, Plaintiff, VICMARI EILLEN ANDUJAR BRITO, a minor by
her guardian ad litem, MARIA BRITO CASTRO, and MARIA BRITO CASTRO,
individually, resided at 1487 Campbell Street, in the City of Rahway, County of Union, and
State of New Jersey.

7. At all times relevant hereto, Plaintiff, VICMAR TRINITY ANDUJAR BRITO, a minor by
her guardian ad litem, MARIA BRITO CASTRO, and MARIA BRITO CASTRO,
individually, resided at 1487 Campbell Street, in the City of Rahway, County of Union, and
State of New Jersey.

8. At all times relevant hereto, MICKEYLA YEUDELINA BRITO, a minor by her guardian ad
litem, MARIA BRITO CASTRO, and MARIA BRITO CASTRO, individually, resided at
1487 Campbell Street, in the City of Rahway, County of Union, and State of New Jersey.

9, At all times relevant hereto, Plaintiff, MARIA BRITO CASTRO, resided at 1487 Campbell
Street, in the City of Rahway, County of Union, and State of New Jersey.

10.  Atall times relevant to the matters set forth herein, JEREMY WILMER ARNAUD, aminor
by his guardian ad litem, REYES BRITO RODRIGUEZ, resided at 1487 Campbell Street, in

the City of Rahway, County of Union, and State of New Jersey.

 
Case 2:2 RM QRUTdeMG Ab RMAoROSUREN bir by BAG PHORGD: RameiosbeeRngelD: 16

11. Atall times relevant hereto, Plaintiff, MARIA BRITO CASTRO, resided at 1487 Campbell
Street, in the City of Rahway, County of Union, and State of New Jersey.

12.  Atall times relevant hereto, Defendant, RICHARD D. SAWICKI, resided at 186 Roland
Avenue in the Town of Lackawanna, County of Wyoming, and State of New York.

13.  Atall times relevant hereto, Defendants, DANIEL T. SAWICKI, and PATRICIA SAWICKI,
resided at 186 Roland Avenue in the Town of Lackawanna, County of Wyoming, and State
of New York.

14. Atal] times relevant hereto, Defendant, JOSEPH F, CASEY and MICHELE COLE resided
at 1140 Maxon Road, Town of Attica, County of Wyoming County, and State of New York.

15,  Atall times relevant hereto, Defendants, BAILLIE SCHWAB, resided at 1140 Maxon Road,
Town of Attica, County of Wyoming County, and State of New York.

16. At all times relevant hereto, Defendant, 7-ELEVEN, INC., is a retail store located at 91
Market Street, in the Town of Attica, County of Wyoming County, and State of New York.

17. At all times relevant hereto, Defendants, A.B.C. COMPANIES (1-100), are fictional
Defendants designated as other corporations, partnerships, proprietorships, or other business
entities responsible, individually and/or jointly or severally, or by their agents, servants,
and/or employees, for the ownership, lease, operation, repair, design, maintenance, use
and/or supervision of the vehicles involved in a motor vehicle collision with Plaintiff on or
about May 26, 2019.

18. At all times relevant hereto, Defendants, JOHN DOES (1-50), are fictional Defendants

 

 
Case 2:2 RM RRs ABR MORPEUREMbA pg OHORAB: RAweso%eiRavelD: 17

designated as other individuals responsible, individually and/or jointly or severally, or by
their agents, servants, and/or employees, for the ownership, lease, operation, repair, design,
maintenance, use and/or supervision of a vehicle which was involved in a motor vehicle
collision with Plaintiff on or about, May 26, 2019.

19, At all times relevant hereto, Defendants, JOHN DOES (51-100), are fictional Defendants
designated as other individuals responsible, individually and/or jointly or severally, or by
their agents, servants, and/or employees, for the sale, supply, service, provision, and allowing
permitting Defendant, RICHARD D, SAWICKI, to purchase and drink alcohol despite
knowledge he was a minor until he became intoxicated and drive a motor vehicle and cause a
motor vehicle collision resulting in the death and serious injuries of Plaintifis, as aforesaid,
on or about, May 26, 2019.

20.  Atall times relevant hereto, Defendants A.B.C. COMPANIES, INC. (1-100), and/or JOHN
DOE’s (1-100), are fictional Defendants designated as other corporations and/or individuals
responsible, individually and/or jointly or severally, or by their agents, servants, and/or
employees, for the employment, direction, agency, and/or control of Defendant RICHARD
SAWICKI, in connection with the transportation of certain employees and workers on or
about May 26, 2019.

21. Onor about May 26, 2019, Decedent, MAYELIN BRITO CASTRO, was the operator ofa
motor vehicle traveling west on Route 20A, in the Town of Sheldon, County of Wyoming,

and State of New York at or near its intersection with Maxon Road,

 
Case 2:2ihQV- Qe@ZdoG Ab RMMoFISURENbM bg BIA PHARLAD: RADE MLBARAGEID: 18

22. Onorabout May 26, 2019, Plaintiffs, REYES BRITO RODRIGUEZ, ONDINA CASTROE
LA CRUZ, JEREMY WILMER ARNAUD, MARIA BRITO CASTRO, VICMARIEILLEN
ANDUJAR BRITO, VICMAR TRINITY ANDUJAR BRITO, and MICKRYLA
YEUDELINA BRITO were passengers in an automobile being operated by Decedent,
MAYELIN BRITO CASTRO, traveling west on Route 20A, in the Town of Sheldon, County
of Wyoming, and State of New York.

23,  Atthetime and place as aforesaid, Defendant, RICHARD D. SAWICKY, was traveling south
on Maxon Road, in the in the Town of Sheldon, County of Wyoming, and State of New
York, when he disregarded a stop sign and violently crashed into the vehicle operated by
Decedent, MAYELIN BRITO CASTRO, while she was proceeding through the intersection

" with the right of way.

24. Defendant, RICHARD SA WICKI, operated his vehicle while under the influence of alcoho!
and in complete disregard of others, and was otherwise careless and inattentive in that he
failed to maintain a proper lookout; failed to make reasonable observations; was traveling at
an excessive rate of speed; was inattentive; failed to bring his vehicle to a stop before striking
plaintiff; and was otherwise reckless, careless, and negligent.

25. Asa direct and proximate result of Defendant’s carelessness and negligence as aforesaid,
Plaintiffs were thrown about violently inside and outside the vehicle, suffering severe,
painful, disabling, and permanent injuries and death, which injuries necessitated they obtain

medical treatment; they were compelled and shall in the future be compelled to expend large

 
Case 2:2RVQRaAsMG MbRMDOROSUTRD bi loghallechOHARib: RAwDEoAbetRagelD: 19

sums of money for medical care and attention, as well as endure great physical and emotional
pain, suffering, disability, stress, anxiety, depression, inconvenience, and distress; they are
prevented from pursuing and enjoying their usual family activities, attending to their duties
and chores; and from assuming employment and their earning power has been materially and
adversely affected; and they were otherwise damaged.

26.  Asadirect and proximate result of Defendant's carelessness and negligence as aforesaid,
Decedents, ONDINA CASTRO DE LA CRUZ and MAYELIN BRITO CASTRO, sustained.
severe and painful injuries causing them to experience significant pain and suffering,
invasive and painful medical treatment, the loss of the enjoyment of life's pleasures, hedonic
damages, hospital and funeral expenses, and their wrongful death on May 26, 2019, which
are compensable in accordance with N.LS.A. 2A:15-3,

27.  Asadirect and proximate result of the negligence of the defendants, as aforesaid, Plaintiffs,
REYES BRITO RODRIGUEZ, MARIA BRITO RODRIGUEZ, VICMARI EILLEN
ANDUIJAR BRITO, VICMAR TRINITY ANDUJAR BRITO, MICKREYLA YEUDELINA
BRITO, JEREMY WILMER ARNAUD, sustained damages, including, but not limited to,
the loss of companionship, support, and guidance Decedents provided and pecuniary loss
sustained as a result of the loss of support Decedent, ONDINA CASTRO DE LA CRUZ and.
MAYELIN BRITO CASTRO, provided them during their life which are compensable in

accordance with N.J.S.4.2A:31-1.

 

28.  Decedent, ONDINA CASTRO DE LA CRUZ, is survived by her husband REYES BRITO

 
Case 2:2itiey-RabTJaMrAdRWoAB@auDON IA by FoF AARNE to, Page@etAadzauelD: 20

RODRIGUEZ, and her daughter MARIA BRITO CASTRO and various grandchildren.

29,  Decedent, MAYELIN BRITO CASTRO, is survived by her father, REYES BRITO
RODRIGUEZ, her son, JEREMY WILMER ARNAUD, and her sister and nieces.

30, The aforementioned survivors have jointly suffered, and will continue to suffer, from the loss
of the Decedents, as aforesaid, as a direct and proximate result of the demise of Decedents,
ONDINA CASTRO DE LA CRUZ and MAYELIN BRITO CASTRO,

3]. REYES BRITO RODRIGUEZ, as the General Administrator and Administrator Ad
Prosequendum of the Estate of ONDINA CASTRO DE LA CRUZ and MAYELIN BRITO
CASTRO paid for funeral and burial expenses and other expenses associated with the
medical treatment and death of the decedent
WHEREFORE, Plaintiffs, Reyes Brito Rodriguez, as the General Administrator and

Administrator Ad Prosequendum of the Estate of Ondina Castro De La Cruz and Mayelin Brito

 

Castro; Vicmari Eillen Andujar Brito, a minor by her puardian ad litem Maria Brito Castro; Viemar
Trinity Andujar Brito, a minor by her guardian ad litem, Maria Brito Castro; Mickeyla Yeudelina

Brite, a minor by her guardian ad litem, Maria Brito Castro; Jeremy Wilmer Arnaud, aminor by his

 

guardian ad litem, Reyes Brito Rodriguez; Maria Brito Castro, individually, and Reyes Brito

Rodriguez, individually; demand judgment against defendants Richard D. Sawicki, Daniel T.

 

Sawicki, Patricia Sawicki, Joseph F. Casey, Baillie Schwab, Michele Cole, 7 Eleven Corp, John
Doe (1-100) and ABC Companies (1-100), jointly, severally or in-the alternative, for damages and

costs of suit.
Case 2:2 RY ISAO ATAU OR SURED bi giles SP AStebD: ead wHBARPICID: 21

SECOND COUNT

1. Plaintiffs repeat the allegations contained in COUNT ONE as if set forth herein at length.

2. On or about May 26, 2019, defendant, RICHARD D. SAWICKI, a minor not of legal
drinking age, was negligently sold, provided, served, serviced, permitted to consume, and/or
had alcohol made available to him until he became intoxicated, by Defendants, JOSEPH F.
CASEY, MICHELE COLE, and/or BAILLIE SCHWAB while attending a party or gathering
at Defendants’ residence located at 1140 Maxon Road, in the Town of Attica, County of
Wyoming County, and State of New York,

3. Defendants, JOSEPH F. CASEY, MICHELE COLE, and BAILLIE SCHWAB’s, acted
negligently and carelessly in providing, serving, facilitating, permitting, and making
alcoholic beverage available to underage minors, making their residence available for
underage drinking, failing to supervise persons who were not of legal drinking age, or
assisting in the procurement of alcohol to RICHARD D. SAWICKI, a person not of legal

drinking age, until he became visibly intoxicated and thereafter, proximately caused

 

Defendant, RICHARD D. SAWICKI, to become impaired and/or a substantial factor in the
motor vehicle accident resulting in Plaintiffs’ injuries and deaths, as aforesaid.

4, The aforesaid accident and resultant injuries were a foreseeable consequence of Defendants’
negligent provision, service, permitting, and allowing Defendant, RICHARD D. SAWICKL
to consume alcoholic beverages.

5. As adirect and proximate result of defendants, JOSEPH F. CASEY, MICHELE COLE, and
Case 2:2) GHa4seMb6At bP btod SUSIE Pit Ipghies DPABMID:RawedaoMPBdagelD: 22

BAILLIE SCHWAB’s negligence, as aforesaid, Plaintiffs suffered severe bodily injury and
deaths, resulting pain and suffering, disability, capacity for the loss of enjoyment of life, and
incurred medical costs and expenses.

WHEREFORE, plaintiffs , Reyes Brito Rodriguez, General Administrator and
Administrator Ad Prosequendum of the Estate of Ondina Castro De La Cruz and Mayelin Brito
Castro; Vicmari Eillen Andujar Brito, a minor by her guardian ad litem Maria Brito Castro; Vicmar
Trinity Andujar Brito, a minor by her guardian ad litem, Maria Brito Castro; Mickeyla Yeudelina
Brito, aminor by her guardian ad liter, Maria Brito Castro; Jeremy Wilmer Arnaud, aminor by his
guardian ad litem Reyes Brito Rodriguez; Maria Brito Castro, individually, and Reyes Brito
Rodriguez, individually; demands judgment against the defendants Richard D. Sawicki, Daniel T.
Sawicki, Patricia Sawicki, Joseph F. Casey, Michele Cole, Baillie Schwab, 7 Eleven Corp, John Doe
(1-100) and ABC Companies (1-100), jointly, severally or in-the alternative, for damages and costs
of suit.

THIRD COUNT
1. Plaintiffs repeat the allegations contained in COUNTS ONE and TWO as if set forth herein
at length.
2. The Licensed Server Liability Act is designed to protect the rights of people who sustain a
loss due to the negligent service of alcoholic beverages by a licensed alcoholic beverage
server. N.J.S.A. 2A:22A-2,

3. On or about May 25, 2019 and/or May 26, 2019, DEFENDANT, RICHARD D, SAWICKL,

 

 
Case 2:2 hip ORAI4MG AiR Mo RASUAD PI In ghibest OF ABISUDRAMBAR VABRAGEID: 22

was a patron at defendant, 7 ELEVEN CORPORATION, and A.B.C. COMPANIES (51-
100}, where he was served alcohol by defendant’s agents, servants, and/or employee, at
defendant’s store located at 91 Market Street, in the Town of Attica, County of Wyoming

County, and State of New York.

 

4, JOHN DOE (51-100) were persons who sold, served, and supplied alcohol to Defendant,
RICHARD D. SAWICKI, and/or permitted, allowed, and facilitated him to purchase and
consume elcohol resulting in him becoming intoxicated and causing the fatal accident that
occurred on May 26, 2019.

5. While a patron at 7 ELEVEN CORPORATION, A.B.C, COMPANIES (1-100), and JOHN
DOE (1-100), Defendant, RICHARD D, SAWICKL, was served and/or was permitted to be

served alcoholic beverages in violation of N.J.S.A. 2A:22A-1 et. seq.

 

6. Defendant, R RICHARD D. SAWICKI, a person not of legal drinking age, was served,

 

and/or had alcohol made available to him while he was visibly intoxicated in violation of
N.S.A. 2A:22A-1 et. seq.

7. Defendants, ELEVEN CORPORATION, A.B.C. COMPANIES (1-100), and JOHN DOES
(51-100), sold, served, supplied, and/or made alcohol available to and/or allowed, permitted,
and facilitated Defendant, RICHARD D. SAWICKI, to purchase and consume alcohol until
he was intoxicated when Defendants, ELEVEN CORPORATION, A.B.C. COMPANIES (1+
100), and JOHN DOES (51-100), knew or should have known he was not of legal drinking

age in violation of N.J.S.A, 2A:22A-1 et. seq.
Case 2:2 Ru QR ads Ye rb AW oRPSHEES bir lpghilegt 92/BiDRasmaaowbsBeRagelD: 24

8. Defendants, ELEVEN CORPORATION, A.B.C. COMPANIES (1-100), arid JOHN DOE
(51-100), actions in serving Defendant, RICHARD D. SAWICKI, alcoholic beverages
proximately caused and/or was a substantial factor in causing the Plaintiffs’ injuries and
deaths.

9, The aforesaid accident and resultant injuries were a foreseeable consequence of the negligent
service of alcoholic beverages by defendant 7- ELEVEN CORPORATION in violation of
N.LS.A. 2A:22A-1 ef. seq.

10. Asadirect and proximate result of Defendants’ negligence, as aforesaid, plaintiffs suffered
severe bodily injury and resulting pain and suffering, disability, capacity for the loss of
enjoyment of life, and death, and incurred medical costs and expenses,

WHEREFORE, plaintiffs, Reyes Brito Rodriguez, General Administrator and Administrator

Ad Prosequendum of the Estate of Ondina Castro De La Cruz and Mayelin Brito Castro; Vicmari

Eillen Andujar Brito, a minor by her guardian ad litem Maria Brito Castro; Vicmar Trinity Andujar

Brito, a minor by her guardian ad litem, Maria Brito Castro; Mickeyla Yeudelina Brito, a minor by

her guardian ad litem, Maria Brito Castro; Jeremy Wilmer Arnaud, a minor by his guardian ad litem

Reyes Brito Rodriguez; Maria Brito Castro, individually, and Reyes Brito Rodriguez, individually,
demands judgment against the defendants Richard D, Sawicki, Daniel T. Sawicki, Patricia Sawicki,

Joseph F, Casey, Michele Cole, 7 Eleven Corp, John Doe (51-100) and ABC Companies (1-100),

jointly, severally or in-the alternative, for damages and costs of suit.

 
Case 2:2 hi RM Gsasdbe eh Book PEbEes bit lpg hiPG 9F/HattelDNeamssorssrehpgelD: 25

FOURTH COUNT

1. Plaintiffs repeat the allegations contained in COUNT ONE, TWO AND THREE as if set
forth herein at length.

2. At all times relevant hereto, Defendant, RICHARD SAWICKL, was operating his vehicle as
the agent, servant or representative of A.B.C, COMPANIES (1-106), and JOHN DOES (1-
100).

3, At all times relevant hereto, Defendant, RICHARD SAWICKL, was operating the vehicle as
the agent, servant, or representative, and/or with the permission of Defendant, A.B.C.
COMPANIES (1-100), and JOHN DOES (1-100).

4. Defendants, A.B.C. COMPANIES (1-100), and JOHN DOES (1-100) were negligent,

 

careless, and/or recktess in the hiring, retention, training, supervision, and/or entrustment of

the vehicle to Defendant, RICHARD SAWICKL. -

5. Defendants, RICHARD SAWICKL A.B.C, COMPANIES (1-100), and JOHN DOES (1-
106) are vicariously liable for the recklessness, carelessness, and/or negligence of Defendant,
RICHARD SAWICKI.

WHEREFORE, Plaintiffs demand Judgment against the Defendants, individually,
concurrently, jointly and severally, for damages together with interest, costs of suit, attorney's fees,
and such other and further relief as the Court may deem just and equitable,

FIFTH COUNT

1, Plaintiffs repeat the allegations contained in COUNT ONE, TWO AND THREE as if set
Case 2:2)Qur Qea4soo6 Ai bR ehodps eR enh it Ipghies OP2/AShsID Raped z008eBRagelD: 26

forth herein at length.

2. At all times relevant hereto, Defendants were negligent in the operation, repair, design,
maintenance, use, and/or supervision of Defendant's vehicle which was the cause of the
above-described collision in which Plaintiff suffered fatal injuries.

3, The negligence of the Defendants includes, but is not limited to, failing to properly maintain
and repair the vehicle and allowing said vehicle to remain in a state of disrepair and allowing
said vehicle to be operated on the streets and highways with the aforesaid Defendants’
permission, thereby causing the aforesaid collision.

WHEREFORE, Plaintiffs demand Judgment against the Defendants, individually,
concurrently, jointly and severally, for damages together with interest, costs of suit, attorney's fees,

and such other and further relief as the Court may deem just and equitable.

DEMAND FOR PLEADINGS/DISCOVERY
TAKE NOTICE that the undersigned attorney(s), counsel for the Plaintiffs, hereby
demands pursuant to Rules 1:5-1(a); 4:17-2(b)(i) and 4:17-4(c), that each party herein provide any
and all such pleadings; responses to discovery including answers to Interrogatories and responses to
Notices to Produce received from any party including any documents, papers and other materials
referred to herein, upon the undersigned attorney, and answer Form C and Form C(1)or C (2)
Interrogatories of Appendix II of the N.J. Rules of Court as appropriate; and

TAKE NOTICE this is a continuing demand.
Case 2:2)MRM-QH343eM6 A1 bh bbotsasuenbilt Ipghitest 82ers Ranedko08PeRagelD: 27

DEMAND FOR INSURANCE INFORMATION

Pursuant to R 4:10-2(b) provide a copy of any insurance policies and any declaration pages

which afford and/or describe any and all coverage available to any defendant identified herein

including, but not limited to, any excess or umbrella policies.

In addition, provide the following information:

A.

wy

Gf

tH

Name and address of the insurance company;
Policy Number;

Date of inception and expiration of coverage;
Names and addresses of all named insured’s;
Name and address of person who has custody and
possession of policy,

The policy limits;

DEMAND FOR DOCUMENTS

1. Copies of any police, incident, or accident reports relating to the subject accident.

2. Copies of any and all photographs, repair estimates, appraisals, or other records of any kind,

type, or description that relate to and/or depict or describe the damages sustained by, or the

repair of, each and every vehicle involved in the subject accident.

3. Copies of any all photographs, videos, sketches, diagrams, depictions, or renderings of any

kind, type, or description that relate to the subject accident, the scene or location where it

occurred, any real property involved or located at or near the accident locus, or injuries or

 

 
Case 2:2JNAMORB4RdE Aiba Bibobs:om4n Pit IPgAieef 82 /Darslip Rapedxme0seeRagelD: 28

trestment plaintiff sustained.

4, True and exact copies of any and all CIB, ISO, or other searches or records of any kind, type,
or description that relate to the existence and/or identification of any prior or subsequent
accidents, losses, claims, or lawsuits plaintiff was involved in, asserted, or filed,

5. Copies of any written or recorded statements, or summaries of any oral statements, obtained
from plaintiff relating to this or any other accident or claim,

6. Copies of any written or recorded statements, or summaries of any oral statements, obtained
from any person possessing relevant knowledge of any aspect of this claim including
witnesses.

7. Copies of any documents, writings, or records of any kind, type, or description that contain or
identify any admissions defendant claims were made, or attributed to, plaintiff.

8 Copies of any and all records of any kind, type, or description, that defendant will utilize as
substantive evidence in this case.

9. Copies of any all records of any kind, type, or description that defendant will utilize to
impeach plaintiff's credibility.

10. Copies of any reports, transcripts or records of any kind, type, or description defendant
intends to utilize to impeach the credibility of plaintifP's experts whether said records
constitute substantive or impeachment evidence.

11. Copies of any letters, correspondence, or communications, or writings of any kind, type, or

description exchanged between the parties.

 
Case 2:2 fra RvrOR4dhe Ai bP Byobtnsen en biy Ipghiteer 02/Parelip RanmdzoabsramagelD: 29

12. Copies of any and all records of any kind, type, or description that relate to any treatment or
evaluation plaintiff ever underwent for any injuries or medical condition prior or subsequent
to the subject accident.

13. Copies of any weather or climatological records of any kind, type, or description that in any
way relate to the subject accident and/or which defendant intends to utilize at time of trial for
any purpose,

14. Copies of any records or documents of any kind, type, or description that relate to and
evidence any maintenance or repaira performed or undertaken on defendant's vehicle or
property {as applicable).

15. Copies of any records or documents of any kind, type, or description that relate to and/or
identify the existence of any convictions or guilty pleas defendant claims are attributable or
relate to plaintiff.

16. Copies of any surveillance or video which depict plaintiff of any kind, type, or description.

17. Copies of any written contracts between the parties and
copies of all written work orders executed subsequent to the signing of the contract.

18. Transcripts of any Court Proceedings that in any way relate to the subject accident or will be
used to impeach the credibility of plaintiff or his/her witnesses at time of trial.

19. Any and all documentary evidence which will be introduced or
relied upon for any purpose at the time of trial.

20.  Anyand all documents of any kind, type, or description which relate to the occurrence of any

 

 
Case 2:2IN6éMLOGGBABIMEO A 4loR 420M sion an Ply 1pgalear O4/P&ies.|p Ratneeb20abareragelD: 30

and all other accidents, suits, or claims arising out of the premises, property, locus, or

instrumentality where the subject accident occurred, or involved, including but not limited to

copies of each and every pleading, interrogatories and answers, transcripts of oral

depositions, notice to take oral depositions, and Orders.

Failure to provide the above within the thirty (30) day period required by Rule 4:18-1 will

result in counsel for plaintiff applying to the Court for the appropriate sanctions, including but not

limited to counsel fees and costs, precluding the use of any of the requested documents, as well as an

Order, barring Defendants’ defenses and striking their answer.

Dated: October 16, 2020

GARCES, GRABLER & LEBROCQ, P.C.

Attorneys for Phuintiff
Ws

By: z
JOSEPH T, DELGADO, ESQ.
For the Firm

 

JURY DEMAND

The Plaintiffs hereby demand a trial by jury on all of the triable issues of this Complaint,

pursuant to Rule 1:8-2(b) and Rule 4:35-1(a),

Dated: October 16, 2020

GARCES, GRABLER & LEBROCQ, P.C.
Attorneys!for Plaintiff
Af
fot _
~ \JOSEPH T, DELGADO, ESQ,
For the Firm

 

By:

 

 

 
Case 2:2/NAM-Ges43ebo6- At b Abiko Rs osueMp fir Pg atest OPAERAID Raveew wshBAtagelD: 31

DESIGNATION OF TRIAL COUNSEL

Pursuant to Rule 4:25-4, JOSEPH T. DELGADO, ESQ, is hereby designated as trial
counsel for the Plaintiffs in the above matter.

GARCES, GRABLER & LEBROCQ, P.C,
Attorneys \ Plaintiff

Ny
By: ( £ .
JOSEPH T. DELGADO, ESQ.
Dated: October 16, 2020 For the Firm

CERTIFICATION OF NON-PENDENCY
Pursuant to Rule 4:5-1, [hereby certify that to the best of my knowledge, the above captioned
matter is not the subject of any other pending action in any Court or of a pending arbitration
proceeding. Thereby certify that no other action or arbitration is being contemplated by the Plaintiffs
at this time. Other than the parties set forth in this pleading, I know of no other parties that should be

joined in the above action.

 

GARCES, GRABLER & LEBROCQ, P.C.

ee
wi VT

f AOSEPH T, DELGADO, ESQ.
Por the Firm

hora cet

  

Dated: October 16, 2020

 
